DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 4 October 2021 which is a Continuation of application 15/939,810, now US Patent 11,136,126 filed 29 March 2018 which claims priority to PRO 62/478,299 filed 29 March 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites the limitation “wherein the first seat and the second seat a first seat axis and a second seat axis” which should be corrected to “wherein the first seat and the second seat have a first seat axis and a second seat axis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henshaw (US 2015/0166183).
- Regarding Claim 1. Henshaw discloses a seating arrangement for an aircraft (fig. 19-27“aircraft seating arrangements” [0002]), comprising: 
a first seat (312) configured to be positioned in a first accommodation space of the aircraft (fig. 21 illustrates the arrangement); and 
a second seat (313) configured to be positioned in a second accommodation space of the aircraft (fig. 21 illustrates the arrangement), wherein the first accommodation space and the second accommodation space are configured to share a common floor space at a floor level of the aircraft (fig. 21 illustrates the two seats side by side with components inbetween, however, [0114] details that the partitions can be removed to allow for sharing of the space, “configured to be removable” [0114]); 
wherein the first seat (312) and the second seat (313) are convertible to a first bed and a second bed (fig. 22 illustrates the two seats converted to beds); and 
wherein the arrangement further comprises a filler (338/368 “infill component” [0111]) provided in a gap between the first seat (312) and the second seat (313) so that the filler provides a bed surface to co-operate with bed surfaces of the first bed and the second bed (fig. 22-24 illustrate that with removal of the partition, the two bed surfaces an co-operate, further [0114] details that “the partition 390 can be configured to be removable so that passengers traveling together can easily converse and share space at the suite”).
- Regarding Claim 2. Henshaw discloses the seating arrangement of claim 1, 
wherein the first bed and the second bed (illustrated by fig. 22) have a first bed axis and a second bed axis, respectively, that are substantially parallel (fig. 22 illustrates the parallel arrangement); 
wherein a first bed surface and a second bed surface of the first bed and the second bed, respectively, are at a bed height above the floor level (fig. 22 illustrates the arrangement of the bed height above the floor level); and 
wherein a third bed surface provided by the filler (338/368) is also provided at bed height between the first bed surface and the second bed surface to define a shared bed surface comprising the first bed surface, the second bed surface, and the third bed surface (fig. 22-24 illustrate that with removal of the partition, the bed surfaces will combine to define a shared bed surface).
- Regarding Claim 3. Henshaw discloses the seating arrangement of claim 2, wherein the gap is at bed height between the first bed surface and the second bed surface and extends between the first bed and the second bed in a direction substantially parallel to the first bed axis and the second bed axis (fig. 22-24 illustrate the gap filled by infill components is parallel to the bed axes).
- Regarding Claim 6. Henshaw discloses the seating arrangement of claim 1, wherein there is no immovable structure in the gap between the first seat (312) and the second seat (313) at bed height (the partition which is the only structure between the first and second seat at bed height is removable).
- Regarding Claim 7. Henshaw discloses the seating arrangement of claim 1, wherein the first seat (312) and the second seat (313) have a first seat axis and a second seat axis, respectively, and wherein the first seat axis and the second seat axis are substantially parallel (fig. 22 illustrates the parallel arrangement of the seat axis).
- Regarding Claim 8. Henshaw discloses the seating arrangement of claim 1, wherein the first seat (312) and the second seat (313) face substantially the same direction (fig. 22-24 illustrate the seats facing the same direction).
- Regarding Claim 9. Henshaw discloses the seating arrangement of claim 1, wherein a divider screen (390) is located in the gap between the first seat (312) and the second seat (313, fig. 23 illustrates the partition arrangement), moveable between a stowed position (fig. 20 illustrates the stowed position) permitting passenger egress between the first accommodation space and the second accommodation space across the common floor space, and a deployed position (fig. 22 illustrates the deployed position) preventing passenger egress between the first accommodation space and the second accommodation space across the common floor space (the figures illustrate the arrangement).
- Regarding Claim 14. Henshaw discloses the seating arrangement of claim 9, wherein the first accommodation space and the second accommodation space are defined by aircraft module walls and the divider screen (390, the figures 19-27 illustrate how the spaces are defined by the module walls and partition).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw in view of Obviousness.
- Regarding Claim 4. Henshaw discloses the seating arrangement of claim 2, with the filler (338/368) which provides the bed surface to co-operate with the first bed surface and the second bed surface (se claims 2-3).  Henshaw does not disclose wherein the filler comprises an inflatable member.
However, the examiner contends that providing for the infill component of Henshaw to be inflatable would be an obvious matter of design choice for one of ordinary skill in the art, as an inflatable infill member can be stowed more easily and is lighter than a structural infill member allowing for both weight and space savings providing greater flexibility to the aircraft in regards to storage space and gross weight concerns.
- Regarding Claim 5. Henshaw discloses the seating arrangement of claim 1, with the filler (338/368) which provides the bed surface to co-operate with the first bed surface and the second bed surface (se claims 2-3).  Henshaw does not disclose wherein the filler comprises an inflatable member.
However, the examiner contends that providing for the infill component of Henshaw to be inflatable would be an obvious matter of design choice for one of ordinary skill in the art, as an inflatable infill member can be stowed more easily and is lighter than a structural infill member allowing for both weight and space savings providing greater flexibility to the aircraft in regards to storage space and gross weight concerns.
- Regarding Claim 10. Henshaw discloses the seating arrangement of claim 9, wherein the divider screen (390) is moveable between its stowed position and its deployed position (“removable” [0114]) and extends from substantially the floor level of the aircraft to a height at least approximately one meter above the floor level of the aircraft (fig. 22-24 illustrate the partition as above the seat head rest level, requiring the height as claimed).  Henshaw does not disclose the divider screen as movable by sliding in a direction along the common floor space.
However, the examiner contends that moving the divider screen by sliding would be an obvious matter of design choice for one of ordinary skill in the art, as sliding the divider to a stowed position or deployed position would allow for prompt deployment or storage of the divider screen.
- Regarding Claim 11. Henshaw as modified discloses the seating arrangement of claim 10.  Henshaw does not disclose the sliding movement of the divider screen comprises a telescopic action.  The examiner further contends that sliding the divider screen through telescopic action is a further matter of design choice for one of ordinary skill in the art as sliding telescopic action is well known and used throughout the industry for privacy screens.
- Regarding Claim 12. Henshaw as modified discloses the seating arrangement of claim 10, wherein the sliding movement of the divider screen can be manually (“removable” [0114]).
- Regarding Claim 13. Henshaw as modified discloses the seating arrangement of claim 10, wherein the first accommodation space and the second accommodation space define a first space axis and a second space axis, respectively, and wherein the first space axis and the second space axis are substantially parallel and wherein a sliding direction of the divider screen is substantially parallel to the first space axis and the second space axis (as illustrated in fig. 19-27, the seats/accommodation spaces are parallel, and the partition is along the same parallel axis, requiring a sliding direction of the screen to be parallel).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        28 October 2022